Citation Nr: 9910406	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  96-17 036	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
traumatic arthritis of the cervical spine.

2.  Entitlement to a rating in excess of 40 percent for 
traumatic arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from August 1952 to October 
1972. 

This case was previously before the Board of Veterans' 
Appeals (Board) in July 1997, at which time it was remanded 
for additional development.  The case is now, once more, 
before the Board for appellate review.  

By a rating decision of December 1998, the Regional Office 
(RO) granted a 30 percent evaluation for the veteran's 
service-connected traumatic arthritis of the cervical spine, 
previously evaluated as 20 percent disabling.  The veteran 
voiced his disagreement with that decision, and the current 
appeal ensued.  

For reasons which will become apparent, the issue of 
entitlement to an increased rating for service-connected 
traumatic arthritis of the lumbar spine will be the subject 
of the REMAND portion of this decision.  


FINDING OF FACT

The veteran's service-connected traumatic arthritis of the 
cervical spine is currently productive of not more than 
severe limitation of motion of the cervical segment of the 
spine.  


CONCLUSION OF LAW

An evaluation in excess of 30 percent for service-connected 
traumatic arthritis of the cervical spine is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and Part 4, Codes 5003, 5010, 5290 
(1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of service medical records discloses that, in 1960, 
while in service, the veteran was involved in a motor vehicle 
accident, as a result of which he developed "severe neck 
pain."  

On Department of Veterans Affairs (VA) general medical 
examination in February 1973, the veteran stated that, while 
parked in a car at a red light in service, he was struck in 
the rear by another car, following which he "had a stiff neck 
for over a week."  Radiographic studies of the cervical spine 
conducted as part of the veteran's VA examination revealed 
the presence of early degenerative joint disease at the level 
of the 5th and 6th cervical vertebrae.  The pertinent 
diagnosis was degenerative joint disease, C5 and C6.  

On subsequent VA general medical examination in mid-January 
1992, the veteran complained of pain in his lower cervical 
spine.  Physical examination revealed rotation on the right 
limited to 45 degrees, with flexion and extension to 
30 degrees.  The pertinent diagnosis was recurrent neck pain. 

On VA fee-basis orthopedic examination approximately one week 
later, the veteran stated that, since the time of his 
inservice motor vehicle accident, he had found it necessary 
"to be careful" regarding motion of his neck.  Physical 
examination revealed cervical extension and flexion within 
normal limits, with right rotation to 35 degrees, and left 
rotation to 45 degrees.  Abduction was to 15 degrees on both 
the right and left.  Radiographic studies of the cervical 
spine were consistent with significant disc thinning 
beginning at the level of the 3rd and extending through the 
7th cervical vertebrae, accompanied by degenerative arthritic 
changes, and a slight foraminal narrowing in the lower 
cervical region.  The pertinent diagnosis was degenerative 
arthritis of the cervical spine.  

In November 1994, an additional VA orthopedic examination was 
undertaken.  At the time of that examination, the veteran 
gave a history of a "whiplash injury" from a motor vehicle 
accident, though with no fracture.  Reportedly, following 
that accident, the veteran had worn a neck brace for a time, 
and, in the past few years, developed some limitation of 
motion of the neck.  

Physical examination of the veteran's neck was negative for 
the presence of either deformity or swelling.  There was no 
local tenderness with rotation, and both flexion and backward 
extension were to 30 degrees.  Flexion laterally to the left 
was to 35 degrees, and on the right, to 40 degrees.  Rotation 
to the left was 45 degrees on the right, and 50 degrees on 
the left.  Radiographic studies of the cervical spine were 
consistent with the presence of degenerative joint disease in 
the area from the 3rd to the 7th cervical vertebrae, with 
some posterior osteophytic encroachment on the left at the 
level of the 6th and 7th cervical vertebrae.  The pertinent 
diagnosis was whiplash injury of the neck as a result of a 
1954 automobile accident, productive of some limitation of 
rotation and lateral bending on the left side of the neck, 
which might well be related to degenerative changes "in 
someone who is 67 years old."

In February 1998, an additional VA fee-basis orthopedic 
examination was accomplished.  That examination showed 
flexion of the veteran's neck to 56 degrees, with extension 
to 25 degrees, rotation to the right of 49 degrees, and 
rotation to the left of 55 degrees.  Lateral bending was to 
25 degrees on the right and to 20 degrees on the left, 
accompanied by crepitation.  The veteran's upper limbs 
displayed full motor and sensory function in the median, 
ulnar and radial-innervated groups.  Radiographic studies of 
the cervical spine showed the presence of degenerative 
cervical spondylosis with foraminal encroachment on the right 
at the level of the 6th and 7th cervical vertebrae, and in 
the area of the 7th cervical and 1st thoracic vertebrae, as 
well as foraminal encroachment on the left at the levels of 
the 5th and 6th and 6th and 7th cervical vertebrae, and at 
the level of the 6th cervical and 1st thoracic vertebrae.  
The clinical impression was of advanced degenerative cervical 
spondylosis with foraminal encroachment from osteophytes at 
several levels.  

On recent VA orthopedic examination in October 1998, the 
veteran voiced no complaints relative to his cervical spine.  
When questioned as to the current state of his cervical 
spine, he responded that he could "control (his) neck pretty 
good," and that it (his neck) did not cause any problem for 
him.

On physical examination, the veteran was able to touch his 
chin to his chest.  Extension of the neck was to 23 degrees.  
The veteran's neck rotation was "very limited" secondary to 
pain, with 20 degrees' rotation on the right, and 17 degrees 
on the left, accompanied by more severe pain on the left.  
The veteran was able to touch his left ear to his left 
shoulder, but was "3 inches short" when attempting to 
perform the same maneuver on the right.  At the time of 
examination, there was no tenderness to palpation along the 
veteran's neck.  

Magnetic resonance imaging of the veteran's cervical spine 
conducted in early April 1998 reportedly showed evidence of 
moderate osteoarthritis and degenerative changes, with 
anterior osteophytes, but no sign of spinal or significant 
"neural foraminal" stenosis.  

Analysis

The veteran in this case seeks an increased evaluation for 
service-connected traumatic arthritis of the cervical spine.  
In pertinent part, it is contended that various 
manifestations of the veteran's service-connected cervical 
spine disability are more severe than currently evaluated, 
and productive of a greater degree of impairment than is 
reflected by the 30 percent schedular evaluation presently 
assigned. 

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  

In the present case, service connection is in effect for 
traumatic arthritis of the cervical spine, rated on the basis 
of degenerative arthritis, which is itself rated on the basis 
of limitation of motion of the body part affected.  Such 
limitation of motion must be objectively confirmed by 
evidence such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Codes 5003, 
5010.  (1998).

In addition to the above, it is the intent of the Schedule 
for Rating Disabilities (Part 4) to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  38 C.F.R. § 4.59 (1998).  This is to say that, 
even absent a definable limitation of motion, where there is 
functional disability due to pain, supported by adequate 
pathology, compensation may be warranted.  38 C.F.R. § 4.40 
(1998).  As regards the joints, the factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  In that regard, inquiry must be 
directed to considerations of more or less movement than 
normal, weakened movement, excess fatigability, and 
incoordination, as well as pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (1998)

In the case at hand, the veteran is in receipt of a 
30 percent evaluation based on severe limitation of motion of 
the cervical segment of his spine.  This represents the 
maximum schedular evaluation available based upon limitation 
of motion of the cervical spine.  38 C.F.R. Part 4, Code 5290 
(1998).  In order to warrant an increased evaluation, there 
would, of necessity, need to be demonstrated the presence of 
deformity of a vertebral body, or, in the alternative, either 
ankylosis or severe intervertebral disc syndrome.  38 C.F.R. 
Part 4, Codes 5285, 5287, 5293 (1998).  The Board notes that, 
where an increase in service-connected disability is at 
issue, the present level of disability is of primary concern.  
While review of the recorded history of a service-connected 
disability is important in making an accurate evaluation, 
pertinent regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

In that regard, and as noted above, on recent VA orthopedic 
examination in November 1994, examination of the veteran's 
neck failed to reveal any evidence of deformity or swelling, 
nor was there any evidence of local tenderness on rotation.  
Both flexion and extension were to 30 degrees, with lateral 
flexion to 35 degrees on the right, and to 40 degrees on the 
left.  Rotation on the left was to 45 degrees, and on the 
right, to 50 degrees.  Noted at the time of examination was 
that, while there was some limitation of rotation in lateral 
bending on the left side of the veteran's neck, this might 
well be related to degenerative changes "in someone who is 
67 years old."  

The Board acknowledges that, on VA fee-basis orthopedic 
examination in February 1998, there was noted the presence of 
advanced degenerative cervical spondylosis accompanied by 
foraminal encroachment from osteophytes at several levels.  
However, on more recent VA orthopedic examination 
approximately eight months later, the veteran stated that he 
could control his neck "pretty good," and that it currently 
did not cause "any problem" for him.  There was no tenderness 
to palpation along the veteran's neck, and he was able to 
touch his chin to his chest.

The Board concedes that, as a result of the veteran's 
service-connected arthritis of the cervical spine, he may 
experience certain restrictions in his daily activities.  
Nonetheless, based on the entire evidence of record, the 
Board is of the opinion that current manifestations of the 
veteran's cervical spine disability fall short of those 
required for an increased rating.  At present, there exists 
no evidence of severe intervertebral disc syndrome.  
38 C.F.R. Part 4, Code 5293 (1998).  Nor is there evidence of 
ankylosis of the cervical spine, or of any demonstrable 
deformity of a vertebral body which would warrant an 
increased rating.  38 C.F.R. Part 4, Codes 5285, 5287 (1998).  

As noted above, the veteran is currently in recent of the 
maximum schedular evaluation available based on limitation of 
motion of the cervical segment of his spine.  38 C.F.R. Part 
4, Code 5290 (1998).  In the opinion of the Board, current 
manifestations of the veteran's service-connected cervical 
spine disability are adequately represented by that 
30 percent evaluation.  An extraschedular rating is not in 
order in the absence of evidence of frequent hospitalizations 
or marked interference with employment.  It is likewise not 
shown that the veteran's cervical spine disability presents 
an unusual or exceptional disability picture.  


ORDER

An evaluation in excess of 30 percent for service-connected 
traumatic arthritis of the cervical spine is denied.  


REMAND

In addition to the above, the veteran in this case seeks an 
increased evaluation for service-connected traumatic 
arthritis of the lumbar spine.  In that regard, it is 
asserted that, as a result of the veteran's service-connected 
lumbar spine disability, he experiences pain, as well as a 
significant restriction in his daily activities.  

The Board observes that, based upon recent evidence, there 
exists some real question as to the current severity of the 
veteran's service-connected arthritis of the lumbar spine.  
In that regard, while on VA fee-basis orthopedic examination 
in February 1998, there was tenderness at the lumbosacral 
junction, as well as over the left and right paraspinous 
musculature, on subsequent VA examination in October 1998, no 
such tenderness was in evidence.  Moreover, while at the time 
of the aforementioned examination in February 1998, neither 
knee or ankle jerks could be elicited, on subsequent 
examination approximately eight months later, deep tendon 
reflexes were two plus for both knee and ankle jerks.  

The Board observes that, in order to warrant an increased 
evaluation for service-connected arthritis of the lumbar 
spine, there would, of necessity, need to be demonstrated 
certain residuals of fracture of a vertebral body, such as 
demonstrable deformity, ankylosis, or, in the alternative, 
pronounced intervertebral disc syndrome manifested by 
persistent symptoms compatible with sciatic neuropathy such 
as characteristic pain and demonstrable muscle spasm, and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc.  38 C.F.R. Part 4, Codes 
5285, 5293 (1998).  At present, it is unclear whether the 
veteran currently experiences such symptoms, and in 
particular, whether he does, in fact, currently suffer from 
an absent ankle jerk and/or tenderness of the lumbar spine.

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.103(a) (1998).  The 
United States Court of Appeals for Veterans Claims has held 
that this duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining adequate VA examinations, including 
examination by a specialist, when necessary.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990); see also Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  Accordingly, in light of 
the aforementioned, the case is once again REMANDED to the RO 
for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 1998, the date of 
the veteran's most recent VA outpatient 
treatment, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  

2.  The veteran should then be afforded 
additional VA orthopedic and neurologic 
examinations in order to more accurately 
determine the current severity of his 
service-connected traumatic arthritis of 
the lumbar spine.  All pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically range of motion 
and degrees of arc in all planes with an 
explanation as to what is the normal 
range of motion, and pain on use, and 
comment on the functional limitation, if 
any, caused by the veteran's service-
connected arthritis of the lumbar spine.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The examiner should, 
additionally, specifically comment as to 
whether the veteran currently experiences 
muscle spasm and/or an absent ankle jerk 
or other neurological findings 
appropriate to the site of a diseased 
lumbar disc or discs.  All such 
information, when obtained, should be 
made a part of the veteran's claims 
folder.  The claims folder and a copy of 
this REMAND must be made available to the 
examiners prior to their examinations in 
order to facilitate the study of the 
case.  

Following completion of the above actions, the RO should 
review the evidence, and determine whether the veteran's 
claim may now be granted.  If not, the veteran and his 
representative should be provided with an appropriate 
supplemental statement of the case, and given an ample 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.

In this REMAND of the claim for further development, the 
Board does not intimate any opinion as to the ultimate 
determination warranted.  No action is required of the 
appellant until he receives further notice.  


		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals




 

